Name: 81/275/EEC: Commission Decision of 26 March 1981 authorizing the United Kingdom not to apply Community treatment to footwear originating in the People's Republic of China (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-05-07

 Avis juridique important|31981D027581/275/EEC: Commission Decision of 26 March 1981 authorizing the United Kingdom not to apply Community treatment to footwear originating in the People's Republic of China (Only the English text is authentic) Official Journal L 123 , 07/05/1981 P. 0029****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 26 MARCH 1981 AUTHORIZING THE UNITED KINGDOM NOT TO APPLY COMMUNITY TREATMENT TO FOOTWEAR ORIGINATING IN THE PEOPLE ' S REPUBLIC OF CHINA ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/275/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS ON 18 MARCH 1981 A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE GOVERNMENT OF THE UNITED KINGDOM TO THE COMMISSON OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO FOOTWEAR FALLING WITHIN HEADING NOS 64.01 AND 64.02 OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN THE PEOPLE ' S REPUBLIC OF CHINA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS IN THE UNITED KINGDOM THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN THE PEOPLE ' S REPUBLIC OF CHINA IS , IN ACCORDANCE WITH COUNCIL DECISION 80/1278/EEC OF 22 DECEMBER 1980 SUBJECT TO AN ANNUAL QUOTA OF POUND ST . 200 000 , WHICH HAS ALREADY BEEN WHOLLY TAKEN UP ; WHEREAS FOR THIS REASON DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS THESE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES HAVE RESULTED IN DEFLECTIONS OF TRADE , IN THAT SINCE 1 JANUARY 1981 THE UNITED KINGDOM HAS ADMITTED THE PRODUCTS IN QUESTION IN FREE CIRCULATION , ORIGINATING IN THE SAID THIRD COUNTRY , WHICH AMOUNT TO APPROXIMATELY 20 % OF THE QUOTA ; WHEREAS WITH REGARD TO THE SITUATION OF THE INDUSTRY CONCERNED , THE INFORMATION RECEIVED BY THE COMMISSION INDICATES THAT TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES AMOUNTED TO 69 937 000 PAIRS IN 1978 , TO 69 730 000 PAIRS IN 1979 AND TO 53 933 000 PAIRS IN THE FIRST NINE MONTHS OF 1980 ; WHEREAS THE MARKET SHARE TAKEN BY THOSE IMPORTS AMOUNTED TO 29 % IN 1978 AND IN 1979 AND TO 32 % IN THE FIRST NINE MONTHS OF 1980 ; WHEREAS THE PRICES OF THE PRODUCTS IN QUESTION ORIGINATING IN THE PEOPLE ' S REPUBLIC OF CHINA ARE APPROXIMATELY 50 % BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN THE UNITED KINGDOM ; WHEREAS OUTPUT OF LIKE PRODUCTS IN THE UNITED KINGDOM AMOUNTED TO 154 312 000 PAIRS IN 1978 , TO 149 348 000 PAIRS IN 1979 AND TO 100 359 000 PAIRS IN THE FIRST NINE MONTHS OF 1980 ; WHEREAS THE DOMESTIC INDUSTRY ' S SHARE OF THE HOME MARKET HAS FALLEN FROM 57.4 % % IN 1978 TO 54.3 % IN 1979 AND TO 51 % IN THE FIRST NINE MONTHS OF 1980 ; WHEREAS CONSUMPTION OF LIKE PRODUCTS IN THE UNITED KINGDOM AMOUNTED TO 236 249 000 PAIRS IN 1978 , TO 240 721 000 PAIRS IN 1979 AND TO 169 587 000 PAIRS IN THE FIRST NINE MONTHS OF 1980 ; WHEREAS THE NUMBER OF PERSONNEL HAS DECREASED FROM 74 800 PERSONS IN 1978 TO 73 900 PERSONS IN 1979 AND TO 66 500 PERSONS IN THE FIRST NINE MONTHS OF 1980 ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY ADMITTED OR PLANNED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF ; WHEREAS APPLICATION FOR IMPORT DOCUMENTS ARE DULY PENDING WITH THE AUTHORITIES OF THE MEMBER STATE HAVING MADE THE REQUEST WHEREAS IN VIEW OF THE AMOUNT INVOLVED THESE APPLICATIONS DO NOT NEED TO BE COVERED BY SUCH AUTHORIZATION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE UNITED KINGDOM IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN THE PEOPLE ' S REPUBLIC OF CHINA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES IN RESPECT OF WHICH APPLICATION FOR IMPORT LICENCES WERE LODGED AFTER THE DATE OF ADOPTION OF THIS DECISION : // // CCT HEADING NO // DESCRIPTION // // 64.01 AND 64.02 // FOOTWEAR // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 SEPTEMBER 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 26 MARCH 1981 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT